Case 2:18-cv-09835-DDP-AFM Document 58 Filed 10/15/20 Page 1 of 2 Page ID #:1295



     1
     2
     3
     4
     5
     6
     7
     8
     9                                          UNITED STATES DISTRICT COURT
   10                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
   12 FRANCES GALLARDO, an individual              )               CASE NO.: 2:18-CV-09835-DDP
      and as successor in interest to Josue        )               (AFMx)
   13 Gallardo, deceased.                          )
                                                   )               JUDGMENT
   14                        Plaintiff,            )
                                                   )
   15           vs.                                )
                                                   )
   16    COUNTY OF SAN LUIS OBISPO,                )
         SAN LUIS OBISPO COUNTY                    )
   17    SHERIFF’S DEPARTMENT, SAN                 )
         LUIS OBISPO SHERIFF IAN                   )
   18    PARKINSON, in his individual and          )
         official capacity, DEPUTY JONATHAN )
   19    CALVERT, in his individual and official )
         capacity, DEPUTY GREG ROACH, in )
   20    his individual and official capacity, and )
         DOES 1 TO 10, inclusive.                  )
   21                                              )
                             Defendants.           )               Complaint filed 11/21/18
   22    ________________________________ )
   23               This action came on before the Court, the Honorable Dean D. Pregerson.
   24    On May 12, 2020, Defendants County of San Luis Obispo, Sheriff Ian Parkinson,
   25    Deputy Jonathan Calvert, and Deputy Gregory Roach (hereinafter collectively
   26    “Defendants”) filed a Motion for Summary Judgment, or alternatively for Partial
   27    Summary Judgment. The matter was heard by this Court on August 3, 2020. The
   28    Court, having read and fully considered the moving, opposing, and reply papers

         P:\SLO County\137 Gallardo\p-prop judg01 wpd        1

                                                        JUDGMENT
Case 2:18-cv-09835-DDP-AFM Document 58 Filed 10/15/20 Page 2 of 2 Page ID #:1296
